—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered April 19, 1996, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal use of a firearm in the first degree, and sentencing him to concurrent terms of 8 Vs to 25 years and 10 to 20 years, respectively, unanimously affirmed.
A review of defendant’s cross-examination of the eyewitness clearly establishes that defendant opened the door to the challenged testimony concerning a photographic identification (see, People v Melendez, 55 NY2d 445).
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Tom, Wallach and Buckley, JJ.